           Case 1:20-cv-02232-CL        Document 9      Filed 12/23/20     Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




LEWIS RESORTS, LLC,                                                Case No. 1:20-cv-02232-CL
an Oregon Limited Liability Company                                OPINION AND ORDER
doing business as Lost Creek Marina
doing business as Lost Creek Lake and
Marina,

               Plaintiff,

       vs.

STATE OF OREGON, et al.,

               Defendants.


AIKEN, District Judge:

       Plaintiff, Lewis Resorts, LLC, brings this action against defendants the “State

of Oregon, by and through its Department of Transportation, Parks and Recreation

Division” 1 (“Oregon Parks”) and the United States Army Corps of Engineers (“Army


       1  In 1981, when the underlying Lease Agreement (discussed below) was signed, Oregon Parks
and Recreation appears to have been a division of the Oregon Department of Transportation. See Doc.
1, Ex. A. It is now its own independent state agency – the Oregon Parks and Recreation Department.
See Doc. 1, Ex. B.



Page 1 – OPINION AND ORDER
           Case 1:20-cv-02232-CL          Document 9       Filed 12/23/20      Page 2 of 6




Corps”). Plaintiff operates a marina and other facilities at Joseph Stewart State Park

near Shady Cove, Oregon, pursuant to a 1981 Marina Concession Lease agreement

(“Lease Agreement”) with Oregon Parks” and a 2000 Addendum to that agreement,

which extended the lease period an additional twenty years to December 31, 2020.

Compl. (doc. 1) ¶¶1–4 and Exs. A–B. Oregon Parks, in turn, leases the park land

from Army Corps.          As a result, both the 1981 Lease Agreement and the 2000

Addendum were approved by Army Corps. See Doc. 1 Exs. A–B.

       Plaintiff alleges that State defendants violated the Lease Agreement and

49 C.F.R. § 23, by failing to renew or extend the lease past December 31, 2020.

Plaintiff also alleges that Army Corps violated 49 C.F.R. § 23 by failing to notify

plaintiff that it had extended its lease with Oregon Parks.

       Plaintiff now moves for an ex parte temporary restraining order (“TRO”) 2 and

preliminary injunction “prohibiting Defendants, or any of them from undertaking any

action to terminate Plaintiff’s existing contract” and “prevent the Government

defendants from shutting down [the] business.” TRO (doc. 6) at 1, 5. For the reasons

below, the motion is DENIED without prejudice.

                                      LEGAL STANDARD

       The “circumstances justifying the issuance of an ex parte order are extremely

limited” because “our entire jurisprudence runs counter to the notion of court action

taken before reasonable notice and an opportunity to be heard has been granted both


       2   Although the motion itself does not specify the precise nature of the temporary injunctive
relief requested, on December 23, 2020, plaintiff’s counsel notified the Court to clarify that plaintiff
“does not request a hearing and is hopeful the restraining order will be issued without the need for a
hearing.”



Page 2 – OPINION AND ORDER
         Case 1:20-cv-02232-CL      Document 9     Filed 12/23/20   Page 3 of 6




sides of a dispute.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131 (9th Cir.

2006) (finding that a temporary restraining order was improperly issued because

notice to the adverse party was neither impossible nor would it render the action

fruitless). Rule 65 of the Federal Rules of Civil Procedure outlines the “stringent

restrictions imposed” for issuing ex parte injunctive relief. Id.

       Courts may issue a temporary restraining order without notice to the adverse

party only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the
       movant before the adverse party can be heard in opposition; and

       (B) the movant’s attorney certifies in writing any efforts made to give
       notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1).

       The same general legal standards govern temporary restraining orders and

preliminary injunctions. Fed. R. Civ. P. 65; New Motor Vehicle Bd. of Cal. v. Orrin

W. Fox Co., 434 U.S. 1345, 1347 n.2 (1977). A plaintiff seeking such relief generally

must show that: (1) he or she is likely to succeed on the merits; (2) he or she is likely

to suffer irreparable harm in the absence of preliminary relief; (3) the balance of

equities tips in his or her favor; and (4) that an injunction is in the public

interest. Winter v. Nat. Res. Defense Council, Inc., 555 U.S. 7, 22, (2008) (rejecting

the Ninth Circuit's earlier rule that the mere “possibility” of irreparable harm, as

opposed to its likelihood, was sufficient, in some circumstances, to justify a

preliminary injunction). So long as all four parts of the Winter test are applied, a

preliminary injunction may issue if a plaintiff demonstrates that “there is a likelihood



Page 3 – OPINION AND ORDER
         Case 1:20-cv-02232-CL      Document 9    Filed 12/23/20   Page 4 of 6




of irreparable injury to plaintiff; there are serious questions going to the merits; the

balance of hardships tips sharply in favor of the plaintiff; and the injunction is in the

public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012). The court’s

decision on a motion for a preliminary injunction is not a ruling on the merits. See

Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

                                    DISCUSSION

      Plaintiff’s request for an ex parte TRO is DENIED. Plaintiff has not served the

Complaint and the present motion does not explain or certify in writing was steps

plaintiff has taken to notify defendants of the Motion, provide reasons why such

notice should not be required, or demonstrate that providing notice is impossible or

fruitless. Reno Air Racing, 452 F.3d at 1131.

      Additionally, plaintiff has failed to demonstrate a likelihood of success, or even

serious questions, on the merits. First, plaintiff does not appear to have stated a

cognizable claim for relief against Army Corps.           Although plaintiff’s formal

agreements with Oregon Parks were subject to Army Corps approval, Army Corps

does not appear to have been a party to those agreements, or to have any obligations

under those agreements. Plaintiff’s only allegation against Army Corps is that it

violated 49 C.F.R. § 23, which is a federal regulation that governs the participation

of “Disadvantaged Business Enterprises” in airport concessions and does not appear

to provide a private cause of action. See 49 C.F.R. § 23.11 (providing that “[t]he

compliance and enforcement provisions of part 26 . . . apply to this part); 49 C.F.R. §

26.101 (providing that noncompliance may result in a sanction “by the concerned




Page 4 – OPINION AND ORDER
             Case 1:20-cv-02232-CL        Document 9       Filed 12/23/20      Page 5 of 6




operating administration” or “formal enforcement action” by the Secretary of

Transportation).

            Plaintiff has also failed to demonstrate serious questions on the merits of her

claim for “Breach of Lease Agreement and Violation of 49 CFR 23” against Oregon

Parks. 3 Under paragraph 1(d) of the Lease Agreement, the “Lessee shall have the

option, subject to the approval of the Department of the Army, Corps of Engineers, to

renew this lease for one additional period of twenty (20) years on the terms and

conditions set forth herein.” Ex. A (doc. 1) at 2. Plaintiff and its predecessor in

interest, Lost Creek Marina, Inc., received the benefit of that provision when Lost

Creek Marina, Inc., and Oregon Parks signed the Addendum in 2000. Contrary to

plaintiff’s assertion, nothing in the Lease Agreement or Addendum suggests that

plaintiff is entitled to any renewal or extension of the lease beyond December 31,

2020. Plaintiff also appears to allege that Oregon Parks breached paragraph 7 of the

Lease Agreement, which provides a “Minority Business Enterprise (MBE) Policy

Statement.” Id. at 9–10. The policy statement expressly applies to “recipients and

contractors” involved in “all projects and contracts financed by or through the Oregon

Department of Transportation,” and does not appear to require Oregon Parks to do

anything.       Id. at 10 (Lease Agreement ¶7(c) “MBE applicability”).                    Finally, as

discussed above, 49 C.F.R. § 23 does not provide plaintiff with an independent cause

of action.


        3  Plaintiff’s second claim seeks damages for lost profits caused by (1) park closures in 2020
due to the COVID-19 pandemic, (2) closure of the docking area in 2020 due of an unsafe cave, and (3)
the use of the marina parking lot by firefighting crews in 2017, and, therefore does not provide a basis
for preliminary injunctive relief.



Page 5 – OPINION AND ORDER
        Case 1:20-cv-02232-CL    Document 9    Filed 12/23/20   Page 6 of 6




                                 CONCLUSION

      For the reasons above, plaintiff’s motion for an ex parte TRO and preliminary

injunction (doc. 6) is DENIED with leave to renew as a motion for preliminary

injunction once defendants have been served.

      IT IS SO ORDERED.

      Dated this 23rd day of December 2020.




                                  s/Ann Aiken
                                   Ann Aiken
                           United States District Judge




Page 6 – OPINION AND ORDER
